229 F.2d 437
GREAT LAKES AIRLINES, Inc., a corporation, and Currey AirTransport Limited, a corporation, Petitioners,v.CIVIL AERONAUTICS BOARD OF THE UNITED STATES of America, Respondent.
No. 14988.
United States Court of Appeals Ninth Circuit.
Jan. 16, 1956.

Keatinge & Older, Los Angeles, Cal., for appellants.
Franklin M. Stone, General Counsel, John H. Wanner, Asst. General Counsel, Robert L. Park, Daniel M. Friedman, Attorneys, Civil Aeronautics Board, Washington, D.C., for appellee.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
The motion for stay is denied and the petition for review is dismissed upon the authority of Chicago & Southern Air Lines, Inc., v. Waterman Steamship Corp., 333 U.S. 103, 112-113, 68 S. Ct. 431, 92 L. Ed. 568; Western Air Lines v. Civil Aeronautics Board, 9 Cir., 184 F.2d 545, 548, 549, and Home Loan Bank Board v. Mallonee, 9 Cir., 196 F.2d 336, 380.